 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KYREE BREEDLOVE,                                    Case No. 1:18-cv-01669-BAM (PC)
12                        Plaintiff,                      SCREENING ORDER GRANTING
                                                          PLAINTIFF LEAVE TO FILE AMENDED
13            v.                                          COMPLAINT OR NOTIFY COURT OF
                                                          WILLINGNESS TO PROCEED ON
14    V. FIGUEROA, et al.,                                COGNIZABLE CLAIM
15                        Defendants.                     (ECF No. 1)
16                                                        THIRTY-DAY DEADLINE
17

18          Plaintiff Kyree Breedlove (“Plaintiff”) is a state prisoner proceeding pro se in this civil
19   rights action under 42 U.S.C. § 1983. Plaintiff’s complaint, filed on December 10, 2018, is
20   currently before the Court for screening. (ECF No. 1.)
21          I.      Screening Requirement and Standard
22          The Court is required to screen complaints brought by prisoners seeking relief against a
23   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
24   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or
25   malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief
26   from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
27          A complaint must contain “a short and plain statement of the claim showing that the pleader
28
                                                         1
 1   is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

 2   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 3   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 4   550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as true, courts “are not required

 5   to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir.

 6   2009) (internal quotation marks and citation omitted).

 7           To survive screening, Plaintiff’s claims must be facially plausible, which requires sufficient

 8   factual detail to allow the Court to reasonably infer that each named defendant is liable for the

 9   misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret Serv.,

10   572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully is not

11   sufficient, and mere consistency with liability falls short of satisfying the plausibility standard.

12   Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

13           II.     Plaintiff’s Allegations

14           Plaintiff is currently housed at Kern Valley State Prison in Delano, California, where the

15   events in the complaint are alleged to have occurred. Plaintiff names the following defendants: (1)

16   Officer V. Figueroa; (2) Officer S. Savoie; and (3) Officer V. Flores.

17           Plaintiff asserts excessive force in violation of the Eighth Amendment and alleges as

18   follows:

19           On 9/6/18 at or around 8:10 AM C/O Figueroa and C/O S. Savoie asked me to step
             out my cell so they can search I complied an went to lower “C” section shower and
20           locked myself in around 5 mins later C/O V. Figueroa told C/O Flores to open the
             shower I walked back to my cell and C/O Flores locked me in my cell before the
21           officers left I remembered to ask for a cell search [receipt] at witch [sic] time C/O
             Figueroa told me to “Shut the fuck up” I said what man call the [sergeant]” at that
22           time he grabbed his can of []pepper spray and motioned for C/O Flores to reopen
             my cell door when my cell door opened C/O Figueroa sprayed his can of O/C MK9
23           pepper spray directly in my eye I turned around and put my hands in the air and
             walked to the back of the cell and assumed a prone [position] the officer then
24           walked in the cell and sprayed the rest of his can to the back of my head and ears
             He put me in cuffs and dragged me out the cell by my [ankles through] a puddle of
25           O.C. MK9 peeper spray I thought I was gunna [sic] die
26   (ECF No. 1 at 3.) Plaintiff claims that he had an ear infection due to the spray and had to get glasses
27   for damage to his vision caused by the pepper spray. (Id.) As relief, Plaintiff seeks monetary

28   damages.
                                                          2
 1          III.    Discussion

 2          A.      Linkage Requirement

 3   The Civil Rights Act under which this action was filed provides:

 4          Every person who, under color of [state law] ... subjects, or causes to be subjected,
            any citizen of the United States ... to the deprivation of any rights, privileges, or
 5          immunities secured by the Constitution ... shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress.
 6

 7
     42 U.S.C. § 1983. The statute plainly requires that there be an actual connection or link between
 8
     the actions of the defendants and the deprivation alleged to have been suffered by Plaintiff. See
 9
     Monell v. Dep't of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L.Ed. 2d 611 (1978); Rizzo v.
10
     Goode, 423 U.S. 362, 96 S. Ct. 598, 46 L.Ed. 2d 561 (1976). The Ninth Circuit has held that “[a]
11
     person ‘subjects another to the deprivation of a constitutional right, within the meaning of section
12
     1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform an
13
     act which he is legally required to do that causes the deprivation of which complaint is made.”
14
     Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978).
15
            Here, Plaintiff’s complaint fails to adequately link Defendants Flores and Savoie to any
16
     violation of his rights. Although Plaintiff mentions these defendants in his allegations, he does not
17
     adequately link them to any act or omission that resulted in a violation of his constitutional rights.
18
     If Plaintiff elects to amend his complaint, he must allege what each of these defendants did or did
19
     not do that resulted in a constitutional violation.
20
            B.      Eighth Amendment – Excessive Force
21
             The Eighth Amendment protects prisoners from inhumane methods of punishment and
22
     from inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir.
23
     2006). The unnecessary and wanton infliction of pain violates the Cruel and Unusual Punishments
24
     Clause of the Eighth Amendment. Hudson v McMillian, 503 U.S. 1, 5 (1992) (citations omitted).
25
     Although prison conditions may be restrictive and harsh, prison officials must provide prisoners
26
     with food, clothing, shelter, sanitation, medical care, and personal safety. Farmer v. Brennan, 511
27
     U.S. 825, 832–33 (1994) (quotations omitted).
28
                                                           3
 1            For claims of excessive physical force, the issue is “whether force was applied in a good-

 2   faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson,

 3   503 U.S. at 7. Relevant factors for this consideration include “the extent of injury... [,] the need for

 4   application of force, the relationship between that need and the amount of force used, the threat

 5   ‘reasonably perceived by the responsible officials,’ and ‘any efforts made to temper the severity of

 6   a forceful response.’” Id. (quoting Whitley v. Albers, 475 U.S. 1078, 1085 (1986)).

 7            At the pleading stage, the Court finds that Plaintiff's complaint states a cognizable claim for

 8   excessive force in violation of the Eighth Amendment against Defendant Figueroa. However,

 9   Plaintiff does not state a cognizable excessive force claim against Defendants Savoie or Flores.

10   Plaintiff’s complaint lacks any factual allegations to suggest that they were involved in any use of

11   force.

12            Insofar as Plaintiff is attempting to assert that Defendants Flores and Savoie failed to

13   intervene in the use of excessive force, his complaint also fails to state a cognizable claim. Prison

14   officials have a duty to take reasonable steps to protect inmates from physical abuse. Farmer, 511

15   U.S. at 832–33; Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). “[A] prison official can

16   violate a prisoner’s Eighth Amendment rights by failing to intervene.” Robins v. Meecham, 60 F.3d

17   1436, 1442 (9th Cir. 1995). As currently pled, however, Plaintiff’s allegations do not demonstrate

18   that either Defendant Flores or Defendant Savoie were in a position to intervene in the use of

19   excessive force by Defendant Figueroa.

20            IV.    Conclusion and Order
21            Based on the above, the Court finds that Plaintiff’s complaint states a cognizable claim for

22   excessive force in violation of the Eighth Amendment against Defendant Figueroa. However,

23   Plaintiff’s complaint fails to state any other cognizable claims for relief. Plaintiff will be granted

24   leave to amend his complaint to cure the identified deficiencies to the extent he is able to do so in

25   good faith. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

26            If Plaintiff does not wish to file an amended complaint and he is agreeable to proceeding
27   only on the cognizable claim identified by the Court, he may file a notice informing the Court that

28   he does not intend to amend, and he is willing to proceed only on his cognizable claim. The Court
                                                         4
 1   will then recommend that the remaining claims and defendants be dismissed from this action, and

 2   then initiate the process for service of the complaint.

 3          If Plaintiff wishes to file an amended complaint, any such amended complaint should be

 4   brief, Fed. R. Civ. P. 8(a), but it must state what each named defendant did that led to the deprivation

 5   of Plaintiff’s constitutional rights, Iqbal, 556 U.S. at 678-79, 129 S.Ct. at 1948-49. Although

 6   accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief above the

 7   speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted).

 8          Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

 9   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

10   “buckshot” complaints).

11          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

12   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

13   complaint must be “complete in itself without reference to the prior or superseded pleading.” Local

14   Rule 220.

15          Based on the foregoing, it is HEREBY ORDERED that:

16          1.      The Clerk’s Office shall send Plaintiff a complaint form;

17          2.      Within thirty (30) days from the date of service of this order, Plaintiff must either:

18          a.      File a first amended complaint curing the deficiencies identified in this order; or

19          b.      Notify the Court in writing that he does not wish to file a first amended complaint

20   and he is willing to proceed only on his claim for excessive force in violation of the Eighth
21   Amendment against Defendant Figueroa; and

22          3.      If Plaintiff fails to comply with this order, the Court will recommend dismissal of

23   this action, without prejudice, for failure to obey a court order and for failure to prosecute.
     IT IS SO ORDERED.
24

25      Dated:     May 14, 2019                                 /s/ Barbara     A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         5
